EXAMINER'S AMENDMENT/COMMENT

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Information Disclosure Statement
Applicant’s information disclosure statement filed 3/1/22 has been received and made of record.  Note the acknowledged form PTO-1449 enclosed herewith.

Drawings
The drawings were received on 3/1/22.  These drawings are approved by the examiner.

Response to Amendment
The Amendment filed 3/01/22 has been received and made of record.  As requested, the specification has been amended and claims 55-57. 
In response to the amendment, the objection to the drawings and specification have been withdrawn.  Further, in light of the cancellation of claims 55-57, the Double Patenting rejection of claims 55-57 have been withdrawn.

Allowable Subject Matter
Claims 38-56 are allowed.
The following is an examiner’s statement of reasons for allowance: the reasons for allowance are provided in the paragraphs 17-19 of the Non-Final Action of 12/01/21.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KIM M LEWIS whose telephone number is (571)272-4796. The examiner can normally be reached Monday -Friday 5:30 am -11:30 am.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alireza Nia can be reached on (571)270-3076. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 





/KIM M LEWIS/Primary Examiner, Art Unit 3786